[suquprollccarlsconsul_image2.jpg]



CONSULTING AGREEMENT


Effective January 15, 2014 (“Effective Date”), Suqupro LLC (“Consultant”) and
Peregrine Semiconductor Corporation. (“Company”) agree as follows:
Services; Payment; No Violation of Rights or Obligations.
Consultant agrees to undertake and complete the Services (as defined in Exhibit
A) in accordance with and on the schedule specified in Exhibit A. As the only
consideration due Consultant regarding the subject matter of this Agreement,
Company will pay Consultant in accordance with Exhibit A. Unless otherwise
specifically agreed upon by Company in writing (and notwithstanding any other
provision of this Agreement), all activity relating to Services will be
performed by and only by Consultant or by employees of Consultant and only those
such employees who have been approved in writing in advance by Company.
Consultant agrees that it will not (and will not permit others to) violate any
agreement with or rights of any third party or, except as expressly authorized
by Company in writing hereafter, use or disclose at any time Consultant’s own or
any third party’s confidential information or intellectual property in
connection with the Services or otherwise for or on behalf of Company.
Ownership; Rights; Proprietary Information; Publicity.
Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other intellectual property rights of any sort
throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by or for or on behalf of Consultant during the term of this Agreement
that relate to the subject matter of or arise out of or in connection with the
Services or any Proprietary Information (as defined below) (collectively,
“Inventions”) and Consultant will promptly disclose and provide all Inventions
to Company. All Inventions are work made for hire to the extent allowed by law
and, in addition, Consultant hereby makes all assignments necessary to
accomplish the foregoing ownership; provided that no assignment is made that
extends beyond what would be allowed under California Labor Code Section 2870
(attached as Exhibit B) if Consultant was an employee of Company. Consultant
shall assist Company, at Company’s expense, to further evidence, record and
perfect such assignments, and to perfect, obtain, maintain, enforce and defend
any rights assigned. Consultant hereby irrevocably designates and appoints
Company as its agents and attorneys-in-fact, coupled with an interest, to act
for and on Consultant’s behalf to execute and file any document and to do all
other lawfully permitted acts to further the foregoing with the same legal force
and effect as if executed by Consultant and all other creators or owners of the
applicable Invention.



--------------------------------------------------------------------------------








Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) developed, learned or obtained
by or for or on behalf of Consultant during the period that Consultant is to be
providing the Services that relate to Company or the business or demonstrably
anticipated business of Company or in connection with the Services or that are
received by or for Company in confidence, constitute “Proprietary Information.”
Consultant shall hold in confidence and not disclose or, except in performing
the Services, use any Proprietary Information. However, Consultant shall not be
obligated under this paragraph with respect to information Consultant can
document is or becomes readily publicly available without restriction through no
fault of Consultant. Upon termination or as otherwise requested by Company,
Consultant will promptly provide to Company all items and copies containing or
embodying Proprietary Information, except that Consultant may keep its personal
copies of its compensation records and this Agreement. Consultant also
recognizes and agrees that Consultant has no expectation of privacy with respect
to Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages) and that Consultant’s activity, and any files or messages, on or using
any of those systems may be monitored at any time without notice.
As additional protection for Proprietary Information, Consultant agrees that
during the period over which it is to be providing the Services and for one year
thereafter, (i) Consultant will not directly or indirectly encourage or solicit
any employee or consultant of Company to leave Company for any reason and (ii)
Consultant will not engage in any activity that is in any way competitive with
the business or demonstrably anticipated business of Company, and Consultant
will not assist any other person or organization in competing or in preparing to
compete with any business or demonstrably anticipated business of Company.
Without limiting the foregoing, Consultant may perform services for other
persons, provided that such services do not represent a conflict of interest or
a breach of Consultant’s obligation under this Agreement or otherwise.
To the extent allowed by law and any license granted Company hereunder includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights,” “artist’s rights,”
“droit moral,” or the like. Furthermore, Consultant agrees that notwithstanding
any rights of publicity, privacy or otherwise (whether or not statutory)
anywhere in the world, and without any further compensation, Company may and is
hereby authorized to (and to allow others to) use Consultant’s name in
connection with promotion of its business, products or services To the extent
any of the foregoing is ineffective under applicable law, Consultant hereby
provides any and all ratifications and consents necessary to accomplish the
purposes of the foregoing to the extent possible. Consultant will confirm any
such ratifications and consents from time to time as requested by Company. If
any other person is in any way involved in any Services, Consultant will obtain

[suquprollccarlsconsul_image2.jpg]

--------------------------------------------------------------------------------








the foregoing ratifications, consents and authorizations from such person for
Company’s exclusive benefit.
If any part of the Services or Inventions or information provided hereunder is
based on, incorporates, or is an improvement or derivative of, or cannot be
reasonably and fully made, used, reproduced, distributed and otherwise exploited
without using or violating technology or intellectual property rights owned by
or licensed to Consultant (or any person involved in the Services) and not
assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sub licensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work or information performed or provided hereunder,
or any assigned rights (including any modifications, improvements and
derivatives of any of them).
Warranties and Other Obligations.
Consultant represents, warrants and covenants that: (i) the Services will be
performed in a professional and workmanlike manner and that none of such
Services nor any part of this Agreement is or will be inconsistent with any
obligation Consultant may have to others; (ii) all work under this Agreement
shall be Consultant’s original work and none of the Services or Inventions nor
any development, use, production, distribution or exploitation thereof will
infringe, misappropriate or violate any intellectual property or other right of
any person or entity (including, without limitation, Consultant); (iii)
Consultant has the full right to allow it to provide Company with the
assignments and rights provided for herein (and has written enforceable
agreements with all persons necessary to give it the rights to do the foregoing
and otherwise fully perform this Agreement); (iv) Consultant shall comply with
all applicable laws and Company safety rules in the course of performing the
Services; and (v) if Consultant’s work requires a license, Consultant has
obtained that license and the license is in full force and effect.
Term; Termination.
This contract will expire within six month period from the Effective date and
may be renewed by mutual agreement within 30 day of the expiration. If either
party breaches a material provision of this Agreement, the other party may
terminate this Agreement upon 30 days’ notice, unless the breach is cured within
the notice period. Company also may terminate this Agreement at any time, with
or without cause, upon 30 days’ notice, but, if (and only if) such termination
is without cause, Company shall upon such termination pay Consultant all unpaid,
undisputed amounts due for the Services completed prior to notice of such
termination. Any remedies for breach of this Agreement shall survive any
termination or expiration. Company may communicate the obligations contained in
this Agreement to any other (or potential) client or employer of Consultant.

[suquprollccarlsconsul_image2.jpg]

--------------------------------------------------------------------------------








Relationship of the Parties; Independent Contractor; No Employee Benefits.
Notwithstanding any provision hereof, Consultant is an independent contractor
and is not an employee, agent, partner or joint venturer of Company and shall
not bind nor attempt to bind Company to any contract. Consultant shall accept
any directions issued by Company pertaining to the goals to be attained and the
results to be achieved by Consultant, but Consultant shall be solely responsible
for the manner and hours in which the Services are performed under this
Agreement. Consultant shall not be eligible to participate in any of Company’s
employee benefit plans, fringe benefit programs, group insurance arrangements or
similar programs. Company shall not provide workers’ compensation, disability
insurance, Social Security or unemployment compensation coverage or any other
statutory benefit to Consultant. Consultant shall comply at Consultant’s expense
with all applicable provisions of workers’ compensation laws, unemployment
compensation laws, federal Social Security law, the Fair Labor Standards Act,
federal, state and local income tax laws, and all other applicable federal,
state and local laws, regulations and codes relating to terms and conditions of
employment required to be fulfilled by employers or independent contractors.
Consultant will ensure that its employees, contractors and others involved in
the Services, if any, are bound in writing to the foregoing, and to all of
Consultant’s obligations under any provision of this Agreement, for Company’s
benefit and Consultant will be responsible for any noncompliance by them.
Consultant agrees to indemnify Company from any and all claims, damages,
liability, settlement, attorneys’ fees and expenses, as incurred, on account of
the foregoing or any breach of this Agreement or any other action or inaction by
or for or on behalf of Consultant.
Assignment.
This Agreement and the services contemplated hereunder are personal to
Consultant and Consultant shall not have the right or ability to assign,
transfer any rights or obligations under this Agreement without the written
consent of Company. Any attempt to do so shall be void. Company may fully assign
and transfer this Agreement in whole or part.
Notice.
All notices under this Agreement shall be in writing and shall be deemed given
when personally delivered, or three days after being sent by prepaid certified
or registered U.S. mail to the address of the party to be noticed as set forth
herein or to such other address as such party last provided to the other by
written notice.
Miscellaneous.
Any breach of this agreement will cause irreparable harm to Company for which
damages would not be an adequate remedy, and therefore, Company will be entitled
to injunctive relief with respect thereto in addition to any other remedies. The
failure of either party to enforce its rights under this Agreement at any time
for any period shall not be construed as a waiver

[suquprollccarlsconsul_image2.jpg]

--------------------------------------------------------------------------------








of such rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflicts of laws
provisions thereof. In any action or proceeding to enforce rights under this
Agreement, the prevailing party will be entitled to recover costs and attorneys’
fees. Headings herein are for convenience of reference only and shall in no way
affect interpretation of the Agreement. Consultant acknowledges and agrees that
it has been provided with and shall comply with the Company’s Code of Ethics and
Business Conduct and Insider Trading Policy.
Arbitration.
Any controversy or claim (except those regarding Inventions, Proprietary
Information or intellectual property) arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof, provided however, that each party will have a right
to seek injunctive or other equitable relief in a court of law. The prevailing
party will be entitled to receive from the non-prevailing party all costs,
damages and expenses, including reasonable attorneys’ fees, incurred by the
prevailing party in connection with that action or proceeding, whether or not
the controversy is reduced to judgment or award. The prevailing party will be
that party who may be fairly said by the arbitrator(s) to have prevailed on the
major disputed issues. Consultant hereby consents to the arbitration in the
State of California in the county of San Diego.
IN WITNESS WHEREOF, the undersigned have entered into this Consulting Agreement
as of the first date set forth above,
_/s/ Carl Schlachte________ ________________________________    
(Consultant)                    (Peregrine Semiconductor Corporation)


By Carl Schlachte, Manager____     By_/s/ James S Cable________________        
906 Gray Fox, Cir., Pleasanton, Ca 94566    James Cable,
CEO__________________    
Printed (Name, Title and Address)        Printed (Name, Title and Address)
 





[suquprollccarlsconsul_image2.jpg]

--------------------------------------------------------------------------------








EXHIBIT A


SERVICES:
• Consult on licensing strategies in support of Peregrine Semiconductor.
• Assist Jim Cable and Ron Reedy in business development strategies associated
with IP.




FEES/EXPENSES
A MONTHLY fee of $8,000 (payable monthly in 30 days in arrears after invoice
detailing hours) for (6) months.
Expense reimbursement is limited to required, reasonable travel (transportation,
lodging and meals) and payable with the regular monthly invoice with attached
receipts.































[suquprollccarlsconsul_image2.jpg]

--------------------------------------------------------------------------------












EXHIBIT B
California Labor Code Section 2870.
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for his employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



















[suquprollccarlsconsul_image2.jpg]